Title: From George Washington to Major General John Sullivan, 22 July 1777
From: Washington, George
To: Sullivan, John



Dear sr
Clove at Galloways [N.Y.] July 22d 1777

I have just received Major Morris’s letter covering the proceedings of a General Court Martial which I approve off and direct that one of the Criminals the greatest Offender may be executed pursuant thereto.

This should be done in the most public manner your Situation will admit as it may serve to convince the rest of the Division that Crimes of this dye will meet the most rigorous punishment.
The fellow to be pardond should be kept in Ignorance of any such intention untill he receives it at the place of Execution.
I am concern’d to hear of your bad state of Health but expect it will be of short Duration & that you will soon be so far recover’d as to Join your Division. I am &c.

G.W.

